FILED
                               NOT FOR PUBLICATION                           SEP 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JASBIR SINGH UPPAL; et al.,                        No. 10-71494

               Petitioners,                        Agency Nos.     A077-843-988
                                                                   A077-843-989
  v.                                                               A077-843-990

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jasbir Singh Uppal and his family, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992

(9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed almost five years after the BIA’s

final administrative order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

demonstrate changed circumstances in India to qualify for the regulatory exception

to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d

at 996 (requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-71494